PagelD #: 690
FILED IN THE

"A083 (Rev. 12/85) Summons in a Criminal Case UNITED STATES DISTRICT COURT
F HAWAI|

UNITED STATES DISTRICT COURT [ SEP 12 sep ao/

District of Hawaii ____O'tlock and GE
~~ SUE BEITIA, CLE a

Case 1:18-cr-O0069-LEK Document 115 Filed 09/12/19 Page 1 of 4

 

UNITED STATES OF AMERICA SUMMONS IN A CRIMINAL CASE

Vv. Case Number: CR 18-00069LEK-01

Grant Manaku

(Name and Address of Defendant)

YOU ARE SUMMONED to appear before the United States District Court at the place, date, and time set forth

 

 

below.
Place Room
United States District Court .
300 Ala Moana Blvd aba. Nonmt
Honolulu, Hl 96850
Ph. (808) 541-1300 (Honolulu Number) Date and Time
08/01/2019 at 2:15 PM

 

 

Before: The Honorable Leslie E. Kobayashi, U.S. District Judge

To Answer a Petition for Action on Conditions of Pretrial Release:

TO REVIEW A RELEASE ORDER OR TO SHOW CAUSE AS TO WHY PRETRIAL RELEASE
SHOULD NOT BE REVOKED

N€36 HY Le Tor blag

Sue Beitia, Clerk of Court

Name and Title of Issuing Officer
07/31/2019

 

/s/ Sue Beitia

Signature of Issuing Officer/Deputy Clerk Date

Ye, iy
ter og WEY
Case 1:18-cr-O0069-LEK Document115 Filed 09/12/19 Page2of4 PagelD#: 691

AO 83 (Rev.06/09) Summons in a Criminal Case (Page 2)

 

Case No.
USA vs Manaku

PROOF OF SERVICE

This summons was received to me on (date)

 

 

 

 

 

C1 I personally served the summons on this defendant at

(place) On (date) 5
or

L] On (date) . I left the summons at the individuals residence or usual place of

abode with (name) , a person of suitable age and discretion who

 

resides there, and I mailed a copy to the individual’s last known address; or

L] I delivered a copy of the summons to (name of individual) , who is

authorized to receive service of process on behalf of (name of organization)

 

on (date) and I mailed a
copy to the organization’s last known address within the district or to its principal place of business elsewhere

in the United States; or

1 The summons was returned unexecuted because:

 

 

I declare that under penalty of perjury that this information is true.

Date returned:

 

Server's Signature

 

Printed name and title

Remarks:
Case 1:18-cr-00069-LEK Document 115 Filed 09/12/19 Page 3 of 4

POL 2710 OOOO a?se O74?

    

U.S. Postal Service”

PagelD #: 692

CERTIFIED MAIL° RECEIPT

Domestic Mail Only ‘

 

 

a

Certifled Mall Fee

For delivery information, visit our website at wiviv.usps.com™®.

 

 

 

 

OFFICIAL USE

 

 

|Sireat and Apt. No., or PO Box:

$

Extra Services & Fees (check box, add fee as appropriate)
CReturn Recelpt (hardcopy) SS =
(C)Return Recelpt (electronic) $ Postmark
C1 Certified Mail Restricted Dollvery = $ Here
(Adutt Signature Required $
CJ Adutt Signature Restricted Delivery $

Postage

$ cfr

‘Total Postage and Fees \

s f( ly

Sent To —

G-Manaku 7/31/19 CR 18-00069
ox 10.

 

 

PS Form 3800, April 2015 PSN 7530-02-000-9047

See Reverse for Instructions

 

   

 
PagelD #: 693

Case 1:18-cr-O0069-LEK Document 115 Filed 09/12/19 Page 4 of 4

                   

Platina ele ENVELOPE TO THE
fet eas est any eka reed eve erenad ena

CL ene eae ae eee eee

aT

NN ht

souk 2740 OOOO a7s2 0747

  

DLs

CER

U.S. Department of Justice

  

United States Marshals Service
District of Hawaii

300 Ala Moana Bouleva. i Suite 2800
Honolulu, HI 96850 ae!

Official Business
Penalty for Private Use $300

 

Grant Manaku ;
3767 Pukalani Place

mS
$5.890
US POSTAGE
FIRST-CLASS
06290011396667
FROM 965380

 

 

Honolulu, HI 96816

NEEMEE ggacsiBs4ia af

oman “y

ae rm om ¥

FGRWARE i

y

UNC Boe: #8454 i

a og Se 4 oe rT i
Si Rig de Sees & suangebdpeattes f
3 i

PE is ans eR ReU emo 2) alt ae

  

 

A. Signature

 

 

H Complete items 1, 2, and 3.

Print your name and address on the reverse

; so that we can return the card to you.

 § , I Attach this card to the back of the mailpiece,
; or on the front if space permits.

Xx

B. Received by (Printed Name)

D Agent |

Cl Addressee |

C. Date of Delivery |
|

 

1. Article Addressed to:
Grant Manaku

3767 Pukalani Place
Honolulu, HI 96816

OURAN

9590 9402 5058 9092 0989 88

 

D. Is delivery address different from item 1? OO Yes
if YES, enter delivery address below:

i No ;

 

 

3. Service Type

0 Adult Signature

CO Adult Signature Restricted Delivery
El Certified Mailé
O Certified Mail Restricted Delivery

Cl Collect on Delivery

CO Collect on Delivery Restricted Delivery

 

 

Se am_earvica label)

701k 2710 0000 a752 o7

2.

LO tmenirec Mail
UY 2 ail Restricted Delivery

CO Priority Mail Express®

O Registered Mail™ '

CO Registered Mail Restricted
Delivery

% Return Receipt for
Merchandise :

D Signature Confirmation™

CO Signature Confirmation
Restricted Delivery

 

: PS Form 3811, July 2015 PSN 7530-02-000-9058

Domestic Return Receipt i

_

s
